      Case 1:17-md-02800-TWT Document 967-1 Filed 01/22/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


                                            MDL Docket No. 2800
 In re: Equifax, Inc. Customer              No. 1:17-md-2800-TWT
 Data Security Breach Litigation
                                            This document relates to:

                                            City of Chicago v. Equifax Inc.,
                                            No. 1:18-cv-1470

        ORDER GRANTING JOINT MOTION TO SET DEADLINES

      The Court has considered Defendant Equifax Inc. (“Equifax”) and Plaintiff

City of Chicago’s (“Chicago”) Joint Motion to Set Deadlines. The Motion is

GRANTED. Chicago shall file an amended complaint by February 19, 2020;

Equifax shall file a motion to dismiss the amended complaint by March 20, 2020;

Chicago shall file its response to Equifax’s motion by April 10, 2020; and Equifax

shall file its reply in support of its motion by April 24, 2020.

      SO ORDERED, this ____ day of January, 2020.


                                             _________________________
                                             THOMAS W. THRASH
                                             UNITED STATES DISTRICT JUDGE
